Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Holshouser on 5/18/2021.
The application has been amended as follows: 
In the Claims:
1. A sound-absorbing exhaust center plug for an aircraft gas turbine engine comprising: 
a center plug body adapted for attachment within an exhaust nozzle of the engine and comprising 
an inner skin; 
an outer skin disposed radially outside of the inner skin; and
at least one cavity within the center plug body and the at least one cavity extending between a forward bulkhead and an aft bulkhead, the aft bulkhead comprising an inner radial end, in contact with the inner skin, and an outer radial end opposite the inner radial end, the outer radial end located axially aft of the inner radial end such that the aft bulkhead is canted inwardly and the inner radial end and the outer radial end are located axially forward of an aft end of the outer skin, 
where the outer skin includes a plurality of outer skin openings providing an acoustic pathway through the outer skin and into the at least one cavity; and
where the forward bulkhead is canted inwardly. 

6. The center plug of claim 1, wherein the inner skin and the outer skin form a substantially hollow center portion of the plug body therebetween. 
7. A noise-absorbing center plug for a jet engine exhaust nozzle comprising: 
a plug body adapted for assembly within the exhaust nozzle; 
a plurality of walls defining a plurality of circumferentially spaced resonator cavities within the plug body where the plurality of circumferentially spaced resonator cavities extend from a forward bulkhead to an aft bulkhead, each of the forward bulkhead and the aft bulkhead extending outward from the plug body, the aft bulkhead comprising an inner radial end, in contact with the plug body, and an outer radial end opposite the inner radial end, the outer radial end located axially aft of the inner radial end such that the aft bulkhead is canted inwardly and the inner radial end and the outer radial end are located axially forward of an aft end of the plug body; 
at least one wall separating at least one of the resonator cavities into a forward sub-cavity and an aft sub-cavity, the at least one wall including a plurality of first openings therethrough; and
an inner skin forming a substantially open center cavity within the plug body,
where the forward cavity includes a first largest dimension and the aft cavity includes a second largest dimension which is shorter than the first largest dimension, and where each of the first largest dimension and the second largest dimension extends in a substantially forward-aft direction; and
where the forward bulkhead is canted inwardly.
11. (Canceled).  
13. (Canceled). 
14. A noise-absorbing exhaust nozzle center plug for an aircraft gas turbine engine comprising:
a plug body having a first longitudinal axis and comprising 
an outer skin surrounding the plug body; 

a plurality of walls separating the annular space into a plurality of substantially longitudinally-extending cavities; 
where the plug body is configured for assembly within an exhaust nozzle of the aircraft gas turbine engine; 
where the plurality of substantially longitudinally-extending cavities includes a forward cavity and an aft cavity, where the forward cavity has a first largest dimension and the aft cavity has a second largest dimension which is shorter than the first largest dimension, and where each of the first largest dimension and the second largest dimension that extends in a substantially forward-aft direction; and
where the forward bulkhead is canted inwardly. 
16. (Canceled).
17. The noise-absorbing exhaust nozzle center plug of claim 14, where the inwardly canted aft bulkhead extends from the outer radial end toward the inner radial end in a radially inward direction and in an axially forward direction.

Allowable Subject Matter
Claims 1-4, allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 7, and 14 have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a heat management system comprising an exhaust plug wherein both the forward and .
The closest prior art of record is Mecuson (9261008), Todorovic (8479877), Lata Perez (6935834), and Yu (7784283). Mecuson teaches an inwardly canted front bulkhead (12, fig 2), and an inwardly canted aft bulkhead (13, fig 2), and an inner skin (11, fig 2) and outer skin (24, fig 1). However, the aft bulkhead 13 is connected to the tail plug 33, and thus would have to extend beyond the outer skin in order to connect with the tail plug, furthermore, the inventive aspect of the invention is to make the outer skin a non-structural component in order to reduce its needed thickness and weight (col 7, lines 47-67), so any modification via prior art to have the skin extend beyond the bulkhead and connect with the tail plug would destroy the inventive aspect of Mecuson. Todorovic teaches an outer skin (30, fig 2), as well as an inwardly canted forward and aft bulkhead, however, there is no inner skin that connects to both the forward and aft bulkhead, and adding an inner skin would interfere with the acoustic nature of the acoustic chambers 32. Lata Perez teaches an inwardly canted aft bulkhead, however, the front bulkhead is not inwardly canted. Yu teaches an exhaust plug with an inner skin, outer skin, and forward and aft bulkhead, wherein the forward bulkhead is inwardly canted, and the aft bulkhead can be canted in either the inner our outer direction, however, the aft bulkhead of Yu extends past the outer skin.
Claims 2-4, 6, 8-10, 12, & 15 are allowed for the same reason as claims 1, 7 & 14 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.V.M./               Examiner, Art Unit 3741                                                                                                                                                                                         
	
	 /ALAIN CHAU/               Primary Examiner, Art Unit 3741